462 F.2d 826
Leonard A. CIVILL, Appellant,v.Thomas A. BERGSTROM.
No. 71-1756.
United States Court of Appeals,
Third Circuit.
Submitted June 16, 1972.Decided June 20, 1972.

Allen N. Brunwasser, Pittsburgh, Pa., for appellant.
Richard L. Thornburgh, U. S. Atty., Henry G. Barr, Pittsburgh, Pa., for appellee.
Before STALEY, VAN DUSEN and ADAMS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Leonard A. Civill appeals from an order of the district court dismissing his complaint.  Civill sought, through this complaint, to quash a subpoena served on him to appear before a federal grand jury, to enjoin the Justice Department attorney conducting the investigation and those cooperating with him from taking further action against Civill, and to obtain other ancillary relief.  We have carefully considered all the contentions raised by Civill and find them to be without merit.


2
Accordingly, the judgment of the district court will be affirmed.